DETAILED ACTION
	This is a final office action on the merits in response to communications on 7/26/2022.  Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 14, see starting page 9 of REMARKS, have been considered but are moot because of new amendments thus the arguments do not apply to current rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a mission plan" in line 1 and the limitation “a mission plan” in line 12.  It is not known if these two instances are the same.  In addition, all subsequent recitations of “the mission plan” are indefinite as to which instance they are referring to.
All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senneff et al. (US 20090037058, reference in IDS 8/21/2020) in view of Milender et al. (US 5899950),   Han et al. (Xiongzhe Han, Hak-Jin Kim, Chan Woo Jeon, Hee Chang Moon, Jung Hun Kim, Sang Yup Yi, Application of a 3D tractor-driving simulator for slip estimation-based path-tracking control of auto-guided tillage operation, https://doi.org/10.1016/j.biosystemseng.2018.11.003, 2018 ,  Elsevier, pp 70-85) and Hale et al. (US 5870689).
Regarding claims 1, 8, 14, Senneff et al. teaches:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause one or more processors to at least to perform (at least fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, discuss and show internal network of the system, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss IG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly;    [0045]-[0047] discuss the system is computer system in network environment);
An apparatus to record a mission plan of an agricultural field comprising:
a data collection memory to collect first and second data, via a network, wherein the first data corresponds to a machine and the second data corresponds to an implement (at least fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, discuss and show internal network of the system, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss IG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly;    [0045]-[0047] discuss the system is computer system in network environment) ; 
mission circuitry to: 
determine a machine path based on the first data; 
determine an implement path based on the second data; and 
determine a machine speed and an implement action based on the first and second data; 
(at least fig. 1 [0018]-[0027] discuss implement such as harvesting platform and other implements can be on the vehicle, or being pulled by the vehicle, fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss “FIG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly”; at least the vehicle location/distance of each event in the sequence reads on machine path, as implement is either on the vehicle or pulled by the vehicle, machine path would also provide implement path;    discuss events of “raise planter” event 230, “lowering an implement, raising an implement”, these events read on both implement action and implement path; discuss machine speed and event of “vehicle speed” event 220, “reducing a ground speed of a vehicle, increasing a ground speed of a vehicle”);
 mission generator circuitry to generate a report including the machine path, the implement path, the machine speed. and the implement action, wherein the report is a mission plan stored in a database for use by the machine and the implement for a subsequent operation (at least fig. 1 [0018]-[0027] discuss implement such as harvesting platform and other implements can be on the vehicle, or being pulled by the vehicle, fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss “FIG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly”; at least the vehicle location/distance of each event in the sequence reads on machine path, as implement is either on the vehicle or pulled by the vehicle, machine path would also provide implement path;    discuss event of “raise planter” event 230, “lowering an implement, raising an implement”, these events read on both implement action and implement path; discuss machine speed and event of “vehicle speed” event 220, “reducing a ground speed of a vehicle, increasing a ground speed of a vehicle”;   in particular [0034] discuss “The sequence is then "flipped" for storage and later use. In the "flipping" procedure, the last item that occurs has its distance set to zero, and all of the original distances are subtracted from largest original distance to derive new distances. FIGS. 7 and 8 show the learning mode and flipping of the sequence on the user interface 200”);   
a mission application controller to instruct the machine and the implement to follow the machine path, the implement path, the machine speed, and the implement action to execute the mission plan (at least fig. 1 [0018]-[0027] discuss implement such as harvesting platform and other implements can be on the vehicle, or being pulled by the vehicle, fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss “FIG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly”; at least the vehicle location/distance of each event in the sequence reads on machine path, as implement is either on the vehicle or pulled by the vehicle, machine path would also provide implement path;    discuss event of “raise planter” event 230, “lowering an implement, raising an implement”, these events read on both implement action and implement path; discuss machine speed and event of “vehicle speed” event 220, “reducing a ground speed of a vehicle, increasing a ground speed of a vehicle”;   in particular [0034] discuss “The sequence is then "flipped" for storage and later use. In the "flipping" procedure, the last item that occurs has its distance set to zero, and all of the original distances are subtracted from largest original distance to derive new distances. FIGS. 7 and 8 show the learning mode and flipping of the sequence on the user interface 200”;    at least fig. 10 [0037]-[0044] discuss the sequence of vehicular events are executed);

Senneff et al. does not explicitly teach:
an interface to determine an availability of the mission plan;
in response to determining that the mission plan is available, execute the mission plan;
However, Milender et al. teaches:
an interface to determine an availability of the mission plan;
in response to determining that the mission plan is available, execute the mission plan;
 (at least fig. 1 col 4 line 55 to col 5 line 67 discuss “sequence devices 16 generate sequence signals 18 (e.g., record, playback and erase) interfaced to CCC 14 via an input interface circuit 20”, “In response to a playback signal, CCC 14 enters a playback mode wherein CCC 14 calculates intermediate control signals 34 based upon a recorded sequence of commands read from memory circuit 60”, figs. 7-9 col 10 line 25 -55 show and discuss interface with playback;  fig. 11 col 12 line 11 to col 13 line 67 discuss ‘Playback mode is aborted, for example, if a selected command sequence has not been stored in memory circuit 204”) so an off-road vehicle 12 can record sequences of commands and then repeat the recorded command sequences (col 4 line 55 to col 5 line 67);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with when an interface determines the mission plan is available, execute the mission plan as taught by Milender et al. so an off-road vehicle 12 can record sequences of commands and then repeat the recorded command sequences.

Further, Senneff et al. does not explicitly teach:
the report includes three-dimensional (3D) report;
However, Han et al. teaches:
the report includes three-dimensional (3D) report (pages 70-85, in particular pages 72-74 show and discuss figs. 2a-2b) “so that the working area of the implements could be visually identified during use“ (pages 72-74);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with the report includes three-dimensional (3D) report as taught by Han et al. so that the working area of the implements could be visually identified during use.

Further, Senneff et al. does not explicitly teach:
a field monitoring controller to: 
monitor an area of the agricultural field that has been covered by the machine and the implement to determine whether the mission plan is complete; and 
in response to the monitored area of the agricultural field not meeting an area of the agricultural field, cause the interface to display a time until completion corresponding to an amount of time the mission plan will be complete;
However, Hale et al. teaches:
a field monitoring controller to: 
monitor an area of the agricultural field that has been covered by the machine and the implement to determine whether the mission plan is complete; and 
in response to the monitored area of the agricultural field not meeting an area of the agricultural field, cause the interface to display a time until completion corresponding to an amount of time the mission plan will be complete;
( at least figs. 1-7 col 5 line 1 to col 14 line 35 discuss system to monitor farming system 100/machine/implement progress in covering the field, including changes in blocks 420, in particular col 11 line 45-55 discuss “DPU 116 may also provide an indication of the estimated time remaining until sampling of the field is complete (i.e., estimated time to complete harvesting or application). The estimated time to complete equals the time since the start of harvesting or application multiplied by the difference between the area of map 416 within the boundaries and the area harvested, divided by the area harvested. The result is displayed on display 128 (e.g., "Estimated Time to Complete is 3.5 Hours"). Alternatively, DPU 116 may display the portion or percentage of the field that has been worked”) to provide an indication of the estimated time remaining (col 5 line 1 to col 14 line 35);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with a field monitoring controller to: monitor an area of the agricultural field that has been covered by the machine and the implement to determine whether the mission plan is complete; and in response to the monitored area of the agricultural field not meeting an area of the agricultural field, cause the interface to display a time until completion corresponding to an amount of time the mission plan will be complete as taught by Hale et al.  to repeat the command sequence.

Regarding claim 2, Senneff et al. does not explicitly teach:
including a first receiver coupled to the machine and a second receiver coupled to the implement, wherein the first receiver records the machine path and the second receiver records the implement path;
However, Milender et al. teaches:
including a first receiver coupled to the machine and a second receiver coupled to the implement, wherein the first receiver records the machine path and the second receiver records the implement path (at least fig. 5 col 8 line 12 to col 9 line 29 discuss “PCC 220 receives the location signals representing the positions of vehicle 12 or an implement coupled thereto… In response to the vehicle positions, ACC 200 can record geographic positions as events in a command sequence;    fig. 10 col 10 line 55 to col 12 line 13 discuss “values of an implement feedback signal (e.g., IPOS)…. For example, an operator may want to edit the RECORDED EVENT column to allow recording and playback of a command sequence wherein 4WD is disengaged based on GPS position (GPS) instead of implement position (IPOS)) to record geographic positions as events (fig. 5 col 8 line 12 to col 9 line 29);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with including a first receiver coupled to the machine and a second receiver coupled to the implement, wherein the first receiver records the machine path and the second receiver records the implement path as taught by Milender et al. to record geographic positions as events.

Regarding claim 5, Senneff et al. does not explicitly teach:
wherein the report is to be accessed by an operator performing the subsequent operation on the agricultural field;
Milender et al. teaches:
wherein the report is to be accessed by an operator performing the subsequent operation on the agricultural field (at least col 13 line 35 to col 14 line 30 discuss “the sequence can be displayed to an operator with an acknowledgement (e.g., switch actuation) required before the command sequence can be repeated (steps not shown)”, “an actuation of a playback switch will repeat the command sequence”) to repeat the command sequence (col 13 line 35 to col 14 line 30);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with wherein the report is to be accessed by an operator performing the subsequent operation on the agricultural field as taught by Milender et al. to repeat the command sequence.

Further, Senneff et al. does not explicitly teach:
the report includes three-dimensional (3D) report;
However, Han et al. teaches:
the report includes three-dimensional (3D) report (pages 70-85, in particular pages 72-74 show and discuss figs. 2a-2b) “so that the working area of the implements could be visually identified during use“ (pages 72-74);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with the report includes three-dimensional (3D) report as taught by Han et al. so that the working area of the implements could be visually identified during use.

Regarding claim 6, Senneff et al. does not explicitly teach:
a field monitoring controller to determine a time the mission plan will be complete;
Milender et al. teaches:
a field monitoring controller to determine a time the mission plan will be complete (at least figs. 10-12 col 10 line 55 to col 14 line 30 discuss timer and time of events) to repeat the command sequence (col 13 line 35 to col 14 line 30);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with wherein the report is to be accessed by an operator performing the subsequent operation on the agricultural field as taught by Milender et al. to repeat the command sequence.

Regarding claim 7, Senneff et al. does not explicitly teach:
wherein the field monitoring controller notifies an interface when the machine and the implement complete the mission plan of the agricultural field;
Milender et al. teaches:
wherein the field monitoring controller notifies an interface when the machine and the implement complete the mission plan of the agricultural field (at least fig. 1 col 2 line 55 to col 5 line 67 discuss “In a normal mode of operation, CCC 14 reads command signals 24 and location signals 30 and, based upon these input signals, generates intermediate control signals 34 and applies these signals to OCCs 36. OCCs 36 respond by controlling outputs 44 in an open or closed-loop. Status may be provided to an operator using displays 52 and 54 coupled to CCC 14 and OCC 36 via busses 56 and 58”, “When playback is complete, CCC 14 returns to normal mode of operation”;  col 6 line 53 to col 7 line 5 discuss playback status) to provide operator with status (col 2 line 55 to col 5 line 67);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with wherein the field monitoring controller notifies an interface when the machine and the implement complete the mission plan of the agricultural field as taught by Milender et al. to provide operator with status.

Regarding claim 9, Senneff et al. teaches:
wherein the instructions, when executed, cause the one or more processors to record the machine path and the record the implement path (at least fig. 1 [0018]-[0027] discuss implement such as harvesting platform and other implements can be on the vehicle, or being pulled by the vehicle, fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss “FIG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly”; at least the vehicle location/distance of each event in the sequence reads on machine path, as implement is either on the vehicle or pulled by the vehicle, machine path would also provide implement path;    discuss event of “raise planter” event 230, “lowering an implement, raising an implement”, these events read on both implement action and implement path; discuss machine speed and event of “vehicle speed” event 220, “reducing a ground speed of a vehicle, increasing a ground speed of a vehicle”;   in particular [0034] discuss “The sequence is then "flipped" for storage and later use. In the "flipping" procedure, the last item that occurs has its distance set to zero, and all of the original distances are subtracted from largest original distance to derive new distances. FIGS. 7 and 8 show the learning mode and flipping of the sequence on the user interface 200”);
In addition and in the alternative, Milender et al. teaches:
wherein the instructions, when executed, cause the one or more processors to record the machine path and the record the implement path (at least fig. 5 col 8 line 12 to col 9 line 29 discuss “PCC 220 receives the location signals representing the positions of vehicle 12 or an implement coupled thereto… In response to the vehicle positions, ACC 200 can record geographic positions as events in a command sequence;    fig. 10 col 10 line 55 to col 12 line 13 discuss “values of an implement feedback signal (e.g., IPOS)…. For example, an operator may want to edit the RECORDED EVENT column to allow recording and playback of a command sequence wherein 4WD is disengaged based on GPS position (GPS) instead of implement position (IPOS)) to record geographic positions as events (fig. 5 col 8 line 12 to col 9 line 29);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with wherein the instructions, when executed, cause the one or more processors to record the machine path and the record the implement path as taught by Milender et al. to record geographic positions as events.

Regarding claim 11, Senneff et al. teaches:
as applied to claim 8, wherein the instructions, when executed, cause the one or more processors to generate the mission plan/report (at least fig. 1 [0018]-[0027] discuss implement such as harvesting platform and other implements can be on the vehicle, or being pulled by the vehicle, fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss “FIG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly”; at least the vehicle location/distance of each event in the sequence reads on machine path, as implement is either on the vehicle or pulled by the vehicle, machine path would also provide implement path;    discuss event of “raise planter” event 230, “lowering an implement, raising an implement”, these events read on both implement action and implement path; discuss machine speed and event of “vehicle speed” event 220, “reducing a ground speed of a vehicle, increasing a ground speed of a vehicle”;   in particular [0034] discuss “The sequence is then "flipped" for storage and later use. In the "flipping" procedure, the last item that occurs has its distance set to zero, and all of the original distances are subtracted from largest original distance to derive new distances. FIGS. 7 and 8 show the learning mode and flipping of the sequence on the user interface 200”);
Senneff et al. does not explicitly teach:
the report as a 3D map including a visual representation of slopes and hills of an agricultural field;
However, Han et al. teaches:
the report as a 3D map including a visual representation of slopes and hills of an agricultural field  (pages 70-85, in particular pages 72-74 show and discuss figs. 2a-2b) “so that the working area of the implements could be visually identified during use“ (pages 72-74);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with the report as a 3D map including a visual representation of slopes and hills of an agricultural field; as taught by Han et al. so that the working area of the implements could be visually identified during use.

Regarding claim 12, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 13, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 15, the cited portions and rationale of rejection of claims 2, 9 read on this claim.

Regarding claim 17, the cited portions and rationale of rejection of claim 11 read on this claim.

Regarding claim 18, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 19, the cited portions and rationale of rejection of claim 7 read on this claim.

Regarding claim 20, Senneff et al. does not explicitly teach:
providing the report to an operator performing the subsequent operation on the agricultural field;
Milender et al. teaches:
providing the report to an operator performing the subsequent operation on the agricultural field (at least col 13 line 35 to col 14 line 30 discuss “the sequence can be displayed to an operator with an acknowledgement (e.g., switch actuation) required before the command sequence can be repeated (steps not shown)”, “an actuation of a playback switch will repeat the command sequence”) to repeat the command sequence (col 13 line 35 to col 14 line 30);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with providing the report to an operator performing the subsequent operation on the agricultural field as taught by Milender et al. to repeat the command sequence.

Further, Senneff et al. does not explicitly teach:
the report includes three-dimensional (3D) report;
However, Han et al. teaches:
the report includes three-dimensional (3D) report (pages 70-85, in particular pages 72-74 show and discuss figs. 2a-2b) “so that the working area of the implements could be visually identified during use“ (pages 72-74);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with the report includes three-dimensional (3D) report as taught by Han et al. so that the working area of the implements could be visually identified during use.

Claims 3-4, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senneff et al. (US 20090037058, reference in IDS 8/21/2020) in view of Milender et al. (US 5899950), Han et al. (Xiongzhe Han, Hak-Jin Kim, Chan Woo Jeon, Hee Chang Moon, Jung Hun Kim, Sang Yup Yi, Application of a 3D tractor-driving simulator for slip estimation-based path-tracking control of auto-guided tillage operation, https://doi.org/10.1016/j.biosystemseng.2018.11.003, 2018,  Elsevier, pp 70-85) and Hale et al. (US 5870689) as applied to claims 1, 8, 14 above, and further in view of Murray et al. (US 20170227969).
Regarding claim 3, Senneff et al. does not explicitly teach:
wherein the first receiver records a z position corresponding to an altitude of the machine and the second receiver records the z position corresponding to an altitude of the implement;
However, Murray et al. teaches:
wherein the first receiver records a z position corresponding to an altitude of the machine and the second receiver records the z position corresponding to an altitude of the implement (at least [0035] discuss “Position sensors may be used to detect machine height and width, along with tool or implement height or depth (relative to the ground surface). In each instance, these sensors may detect various inputs and communicate these inputs to the machine controller, control unit or command center”) for use as inputs to the machine controller, control unit or command center ([0035]);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. in view of Milender et al., Han et al. and Hale et al. with wherein the first receiver records a z position corresponding to an altitude of the machine and the second receiver records the z position corresponding to an altitude of the implement as taught by Murray et al. for use as inputs to the machine controller, control unit or command center.

Regarding claim 4, Senneff et al. teaches:
as applied to claim 8, the mission plan includes the report (at least fig. 1 [0018]-[0027] discuss implement such as harvesting platform and other implements can be on the vehicle, or being pulled by the vehicle, fig. 2-3, [0028]-[0030] discuss data storage device 140/computer memory storing vehicle events and established sequences 44, figs. 4-8 [0031]-[0034] discuss vehicle events include vehicle data and implement data, discuss “FIG. 4 shows a sequence setup (edit) mode, via which various functions may be entered into the system and modified accordingly”; at least the vehicle location/distance of each event in the sequence reads on machine path, as implement is either on the vehicle or pulled by the vehicle, machine path would also provide implement path;    discuss event of “raise planter” event 230, “lowering an implement, raising an implement”, these events read on both implement action and implement path; discuss machine speed and event of “vehicle speed” event 220, “reducing a ground speed of a vehicle, increasing a ground speed of a vehicle”;   in particular [0034] discuss “The sequence is then "flipped" for storage and later use. In the "flipping" procedure, the last item that occurs has its distance set to zero, and all of the original distances are subtracted from largest original distance to derive new distances. FIGS. 7 and 8 show the learning mode and flipping of the sequence on the user interface 200”);
Senneff et al. does not explicitly teach:
wherein the report is a 3D map including a visual representation of slopes and hills of the agricultural field;
However, Han et al. teaches:
wherein the report is a 3D map including a visual representation of slopes and hills of the agricultural field (pages 70-85, in particular pages 72-74 show and discuss figs. 2a-2b) “so that the working area of the implements could be visually identified during use“ (pages 72-74);
It would have been obvious to one of ordinary skill in the art at the time of the invention and at the time of filing to modify the system and method of Senneff et al. with wherein the report is a 3D map including a visual representation of slopes and hills of the agricultural field; as taught by Han et al. so that the working area of the implements could be visually identified during use.

Regarding claim 10, the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 16, the cited portions and rationale of rejection of claim 3 read on this claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664